Case:16-19731-EEB Doc#:65 Filed:11/16/18                               Entered:11/16/18 08:56:22 Page1 of 2
(COB Form dsm13folpla)(10/09) Plan




                              UNITED STATES BANKRUPTCY COURT
                                                 District of Colorado
Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address:
                Randy M Arroyabe

aka(s), if any will be listed on the following page.
Debtor(s)
                                                                   Case No.:          16−19731−EEB
                                                                   Chapter:           13
SSN/TID
Nos.    xxx−xx−6881


            ORDER DISMISSING CHAPTER 13 CASE AFTER CONFIRMATION OF PLAN

THIS MATTER comes before the Court on the Motion to Dismiss filed by Chapter 13 Trustee . Notice
has been given to the debtor and debtor's counsel and the chapter 13 trustee as applicable. No timely
objection has been filed.
The court

FINDS that:

        1. Dismissal of this case is appropriate pursuant to11 U.S.C. section 1307(c)
        2. A Plan has been confirmed.
        3. No request for delayed revestment of property of the estate has been made.

IT IS THEREFORE ORDERED that:

        1. THIS CASE IS DISMISSED. The Clerk of the court shall serve this Order on all creditors and
           parties in interest within five (5) days.

        2. In accordance with 11 U.S.C. sections 349(b)(1) and (2), any transfer avoided under sections 522,
           544, 545, 547, 548, 549 or 724(a) of Title 11, or preserved under section 510(c)(2), 522(i)(2) or
           551 of Title 11 is reinstated; any lien voided under section 506(d) of Title 11 is reinstated; and
           any order, judgment or transfer ordered under sections 522(i)(1), 542, 550 or 553 of Title 11 is
           vacated.

        3. All property of the estate, except payments made by the Debtor(s) to the Trustee, shall revest in
           the Debtor(s) as of the date of this Order pursuant to 11 U.S.C. section 349.

        4. WITHIN 30 days of the date of this Order, the Trustee shall distribute payments received from
           the Debtor(s) in accordance with the terms of the confirmed Plan. 11 U.S.C. section 1326(a)(2).

        5. Any hearing scheduled in this case is VACATED.

Dated: 11/16/18                                                 FOR THE COURT:
                                                                s/ Elizabeth E. Brown
                                                                United States Bankruptcy Judge
Case:16-19731-EEB Doc#:65 Filed:11/16/18   Entered:11/16/18 08:56:22 Page2 of 2

Aliases Page
Debtor aka(s):
No Aliases for Debtor
